UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                                YOB, LIND, KRAUSS
                               Appellate Military Judges

                          UNITED STATES, Appellee
                                       v.
                  Specialist EDUARDITO DEHOYOS-GUASH
                         United States Army, Appellant

                                  ARMY 20120894

                           Headquarters, Fort Stewart
              Tiernan P. Dolan and Craig S. Denney, Military Judges
            Lieutenant Colonel Francisco A. Vila, Staff Judge Advocate


For Appellant: Lieutenant Colonel Jonathan Potter, JA; Captain A. Jason Nef, JA;
Captain Robert A. Feldmeier, JA (on brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA; Captain Kenneth W.
Borgnino, JA (on brief).


                                   28 August 2013

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

KRAUSS, Judge:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of absence without leave (AWOL) in violation of Article 86,
Uniform Code of Military Justice, 10 U.S.C. § 886 (2006) [hereinafter UCMJ].
Appellant was acquitted of a separate specification of AWOL. The military judge
sentenced appellant to reduction to the grade of E-1, 90 days hard labor without
confinement, and a bad-conduct discharge. The convening authority approved only
the sentence to reduction to the grade of E-1 and a bad-conduct discharge.

      This case is before this court for review under Article 66, UCMJ. Appellant
complains that he was improperly subjected to hard labor without confinement and
requests disapproval of the bad-conduct discharge as an appropriate remedy. The
government concedes that appellant improperly suffered hard labor without
confinement but asserts that disapproval of appellant’s reduction in rank is an
appropriate remedy. We agree with the government. See UCMJ art. 57(c); Rule for
DEHOYOS-GUASH — ARMY 20120894

Courts-Martial 1113(a); see also United States v. Collins, 44 M.J. 830 (Army Ct.
Crim. App. 1996).

       After considering the entire record and the parties’ briefs, the findings of
guilty are AFFIRMED. This court affirms only so much of the sentence as provides
for a bad-conduct discharge. All rights, privileges, and property, of which appellant
has been deprived by virtue of that portion of the sentence set aside by this decision,
are ordered restored. See UCMJ arts. 58b(c) and 75(a).


      Senior Judge YOB and Judge LIND concur.


                                        FOR
                                        FOR THE
                                            THE COURT:
                                                COURT:




                                        MALCOLM H.
                                        MALCOLM     H. SQUIRES,
                                                       SQUIRES, JR.
                                                                 JR.
                                        Clerk of Court
                                        Clerk of Court




                                           2